DETAILED ACTION

Claim Objections
Claim(s) 1 is objected to because of the term “unfrastructure device” that appears to be a typographical error. In view of the claim limitation as a whole, the above term is examined as “infrastructure device.” Appropriate correction is required. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

First  nonstatutory obviousness-type double patenting rejection over U.S. Patent No.: US 10,909,866 B1.

 Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No.: US 10,909,866 B1. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claim 1 from patent ‘866 covers the instant claimed autonomous vehicle. Therefore, the claim 1 of the application would have been an obvious variation of the invention defined in patent claim 1.    

Claims 2-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 in combination with claim 1 of U.S. Patent No.: US 10,909,866 B1. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 2-4 in combination with claim 1 from patent ‘866 cover the instant claimed autonomous vehicle. Therefore, the claims 2-4 of the application would have been an obvious variation of the invention defined in patent claims 2-4 in combination with claim 1.    

Claims 5-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 7 in combination with claim 1 of U.S. Patent No.: US 10,909,866 B1. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 9 and 7 in combination with claim 1 from patent ‘866 cover the instant claimed autonomous vehicle. Therefore, the claims 5-6 of the application would have been an obvious variation of the invention defined in patent claims 9 and 7 in combination with claim 1.

Claims 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-10 in combination with claim 1 of U.S. Patent No.: US 10,909,866 B1. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 8-10 in combination with claim 1 from patent ‘866 cover the instant claimed autonomous vehicle. Therefore, the claims 9-11 of the application would have been an obvious variation of the invention defined in patent claims 8-10 in combination with claim 1.    

Claims 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 in combination with claim 1 of U.S. Patent No.: US 10,909,866 B1. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claim 12 in combination with claim 1 from patent ‘866 cover the instant claimed autonomous vehicle. Therefore, the claims 15-16 of the application would have been an obvious variation of the invention defined in patent claim 12 in combination with claim 1.

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 in combination with claim 1 of U.S. Patent No.: US 10,909,866 B1. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 13-16 in combination with claim 1 from patent ‘866 cover the instant claimed autonomous vehicle. Therefore, the claim 18 of the application would have been an obvious variation of the invention defined in patent claim 14 in combination with claim 1.    

Second  nonstatutory obviousness-type double patenting provisionally rejection over copending Application No. 17/104,982.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of copending Application No. 17/104,982. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claim 1 from copending application ‘982 covers the instant claimed vehicle. Therefore, the claim 1 of the application would have been an obvious variation of the invention defined in copending claim 1.    

Claims 2-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 and 1 of copending Application No. 17/104,982. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 2-4 and 1  from copending application ‘982 covers the instant claimed vehicle. Therefore, the claims 2-4 of the application would have been an obvious variation of the invention defined in copending claims 2-4 and 1.    

Claims 5-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-8 and 1 of copending Application No. 17/104,982. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 5-8 and 1  from copending application ‘982 covers the instant claimed vehicle. Therefore, the claims 5-8 of the application would have been an obvious variation of the invention defined in copending claims 5-8 and 1.  

  Claims 9-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-12 and 1 of copending Application No. 17/104,982. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 9-12 and 1  from copending application ‘982 covers the instant claimed vehicle. Therefore, the claims 9-12 of the application would have been an obvious variation of the invention defined in copending claims 9-12 and 1.  

Claims 13-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-16 and 1 of copending Application No. 17/104,982. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 13-16 and 1  from copending application ‘982 covers the instant claimed vehicle. Therefore, the claims 13-16 of the application would have been an obvious variation of the invention defined in copending claims 13-16 and 1.  
Claims 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-21 and 1 of copending Application No. 17/104,982. Although the conflict claims at issue are not identical; they are not patentably distinct from each other because the scope and content of the apparatus claims 19-21 and 1  from copending application ‘982 covers the instant claimed vehicle. Therefore, the claims 17-19 of the application would have been an obvious variation of the invention defined in copending claims 19-21 and 1.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-17, 19-20, 22-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1).

Regarding claims 1, 9, 12, and 20, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of autonomous driving and manual driving vehicle in public road (see par. 3 and 6) comprising:
a manually operated steering system and drive train enabling an operator (e.g., a vehicle configured to travel under manual mode. Figure 11 depicts the vehicle traveling on a road, which requires an engine and steering actuator 12 / steering device 13 being operated by a driver – see par. 4, 30, 44, Figures 2 and 11) to navigate the vehicle from starting points to destinations within an operating environment including roadways, intersections and infrastructure devices (e.g., wherein the vehicle control program, vehicle control data and / or surrounding environment information indicative of a surrounding environment of the vehicle are stored in a memory / storage unit 11. For instance, the storage device configured to store 2D or 3D map information and output the map information in response to the request vehicle controller (e.g., claim 9 limitations), which require a path from a start point to a destination in order for the vehicle to navigate in an environment region, which include roadway, intersection, traffic light, traffic mark or other navigation related data (e.g., claim 20 limitation)  – see par. 30-31, 50, 44-47, 49 and Figure 2); 
an electronic controller (e.g., vehicle controller / electronic control unit) in communication with first set of sensors, a second set of sensors and at least one wireless communications interface (e.g., Figure 2 depicts the vehicle controller 3 / electronic control unit in communication with a GPS 9, Radar / Lidar unit and wireless communication - see par. 30-31, 50, 44-47, 49 and Figure 2); 
wherein the controller (e.g., vehicle controller / electronic control unit)  uses the first set of sensors to determine the location of the vehicle within the operating environment (e.g., the GPS 9 configured to acquire a current position information of the vehicle – see par. 47), and uses the second set of sensors to monitor the environment in the immediate vicinity of the vehicle (e.g., the vehicle controller 3 / electronic control unit configured to detect the surrounding environment of the vehicle by processing information from Radar /Lidar unit, external weather sensor and camera – see par. 44-47, 40 and Figure 1); 
However, Takii et al.’s invention failed to specifically disclose wherein the transportation system maintains a common set of driving rules that are shared by the vehicle, other MVs, and AVs within the environment.
However, Fujita et al. teach traffic rules to be stored on a vehicle’s onboard apparatus 200, which is read by a navigation device 200 via a traffic rule information 224, wherein the vehicle must follow when traveling on a road – each rule is defined for each point (latitude, longitude) and each link. Figures 3 and 5A-5B depict a plurality of vehicle (V1, V2, V3 and V4) at an intersection following traffic rules and priority level of the route – see par. 70, 102, 104-109, 127-128, 158-159, 163, and 172. Given this disclosure, the traffic rules stored on an onboard apparatus is applied to any type of vehicle – for instance, autonomous vehicle and manual vehicle – traveling on a route / region and implement them to avoid collision and obtain smooth traveling (e.g., across an intersection). The stored traffic rules is equivalent to a common set driving rules.
As Takii et al. disclose an inter-vehicle communication system for acquiring a vehicle current position via GPS, detecting surrounding environment of the vehicle via Radar / Lidar and camera and transmitting / receiving traveling information between vehicles to secure a smooth traveling of vehicle in a route / region and given the teaching of Fujita et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Takii et al.’s invention to store, within an onboard apparatus of a vehicle, traffic rules of route(s) / region(s) to avoid collision and obtain smooth travelling of the vehicle based on vehicle detecting data and traveling information exchange between vehicles. 
The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicles on a traveling area / region based on stored traffic rules and avoid accident / collision with other vehicles, pedestrian and / or object. 
wherein the vehicle exchanges messages with the other MVs, AVs (e.g. Takii et al.’s invention, as modified by Fujita et al. disclose vehicle 1A’s wireless communication unit configured to transmit and receive information – e.g., traveling information and the like – relating to other vehicle around vehicle 1A – e.g., vehicle 1B), and [unfrastructure] devices within the environment using the communications interfaces to determine the status of traffic conditions and the infrastructure devices in the vicinity of the vehicle to navigate the vehicle in accordance with the common set of driving rules (e.g., vehicles 1A and 1B’s wireless communication unit 10 is configured to receive infrastructure information from the infrastructure equipment such as traffic light, mark lamp and the like and to transmit the traveling information of the vehicles to the infrastructure equipment – road-to-vehicle communication – and receive / transmit information related to a pedestrian from / to a portable electronic device (e.g., a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian (pedestrian-to-vehicle communication) – e.g., claim 12 limitation – while securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules and avoid accident / collision with other vehicles, pedestrian and / or object – see Takii’s reference: par. 48 and 40 and Fujita et al.’s reference: par. 70, 102, 104-109, 127-128, 158-159, 163 and 172).
 
	Regarding claim 2, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s), wherein the first set of sensors operative to provide self- location includes one or more of the following: GPS (e.g., the global positioning system (GPS) – see par. 30 and Figure 2), 3D point cloud measurements and matching, inertial measurements, and 38U.S. Utility Patent Application Attorney Docket No.: CYB-13105wheel or speed measurement.

Regarding claim 3, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) wherein the second set of sensors operative to monitor an environment surrounding the vehicle include one or more of the following: LADAR LIDAR (e.g., Lidar unit is configured to detect the surrounding environment of the vehicle), RADAR, and optical (e.g., camera), ranging or stereo computer vision – see par. 45-46.

Regarding claim 4, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) including an electronic controller operative to perform object recognition or image learning in conjunction with a sensor input (e.g., the camera 6 is configured to acquire image data indicative of a surrounding environment of the vehicle 1 and to transmit the image data to the vehicle controller 3. The vehicle controller 3 is configured to acquire the surrounding environment information based on the transmitted image data. Here, the surrounding environment information can include information about a target object (e.g., a pedestrian, the other vehicle, a marker lamp and the like) existing at the outside of the vehicle 1. For example, the surrounding environment information include information about attributes of the target object existing at the outside of the vehicle 1 – see par. 45).

Regarding claims 13 and 23, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) wherein the communications interface operative to exchanges messages with one or more pedestrians communicates with localization and tagging units carried or worn by pedestrians to inform the vehicle as to the position or movement of the pedestrians (e.g., the vehicle wireless communication unit is configured to receive information related to a pedestrian – e.g., position / location of the pedestrian  - from a portable electronic device (e.g., a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian (pedestrian-to-vehicle communication) to inform the driver of the vehicle (e.g., claim 23 limitation) – see par. 48).

Regarding claims 14-16, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s), (i) wherein the communications interface operative to exchanges messages and (ii) wherein the infrastructure devices include roadways and vehicles (e.g., the vehicle’s wireless communication unit 10 is configured to receive information relating to pedestrian – for instance, position / location – from a portable electronic device (e.g., a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian and to transmit the host vehicle traveling information of the vehicle traveling on a public road to the portable electronic device – pedestrian-to-vehicle communication – see par. 48). 
 
Regarding claim 17, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) wherein the controller is operative to detect vehicles entering or within an intersection using the sensors and communicate this information to other vehicles entering or within the intersection (e.g., the vehicles’ wireless communication unit is configured to transmit the traveling information of the vehicles to the infrastructure equipment (road to vehicle communication) – which requires info regarding the vehicle(s) entering or within an intersection. For instance, the vehicles 1A and 1B is configured to perform communication with an infrastructure equipment via a communication network 200 (refers to Figure 5) such as the internet; in this way, a server 30 of the communication network 30 can specify the vehicles’ position (e.g., limitation: entering or within an intersection) to other vehicles by referring to a vehicle position information table – see par. 48, 61 and Figures 3 and 5). 

Regarding claims 19 and 22, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) wherein the controller is operative to use the communication interface to relay messages to other vehicles, pedestrians, or moving objects to improve traffic flow or avoid collisions (e.g., the wireless communication unit 10 configured to transmit and receive message to / from other vehicle, pedestrian’s wearable device and infrastructure equipment – e.g., traffic light, marker lamp and other equipment (e.g., claim 22 limitation)– see par. 38, 30, 40, 48 and Figure 2).

Regarding claim 24, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) further including active localization and messaging tagging units supported on roadway or vehicle protected objects to inform an operator of the vehicle as to the position of the objects. (e.g., the vehicle wireless communication unit is configured to receive information related to a pedestrian – e.g., position / location of the pedestrian (limitation: object) - from a portable electronic device (e.g., a smart phone, a tablet, a wearable device, and the like) carried by the pedestrian (pedestrian-to-vehicle communication) to inform the driver of the vehicle (e.g., claim 23 limitation) – see par. 48).

Regarding claim 28, Takii et al. disclose an inter-vehicle communication system for securing a smooth traveling of vehicle(s) further including a dash-mounted kit to operate or program the controller (e.g., a head-up display (HUD) 50 mounted at a predetermined place in the vehicle 1 and configured to display information obtained by inter-vehicle communication between the vehicle 1 and the other vehicle and/or road-to-vehicle communication between the vehicle 1 and the infrastructure equipment (a traffic light and the like) which the driver operates – see par. 40-41 and Figure 2). 

Claims 5-6, 10-11, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) as applied to claims above and further in view of Lee et al. (Pub. No. US 2015/0353082 A1).

Regarding claims 5-6, 10-11, and 21, Takii et al.’s invention, as modified by Fujita et al., failed to specifically discloses the claim(s) limitations.
However, Lee et al. teach a system and method for providing path planning and generation in a driven vehicle that employs roadway point from a map database to determine a reference vehicle path and sensor on the vehicle for detecting static and moving object to adjust the reference path (e.g., claim 5 and 10 limitations); wherein the map database indicates a roadway speed limit (e.g., claim 6 limitations) – see abstract, par. 24, 74, 7, 82, Figures 2-4 and 6. The vehicle is configured to slow down for moving object in front of the vehicle and an evasive maneuver around an object – adjust its path to safely go around the object (e.g., claims 10 and 21 limitations) – see par. 74-75 and 4. When a moving object (e.g., a bicycle or pedestrian) is detected by the vehicle sensors 16, an algorithm will adjust the speed of the vehicle – by applying a brake – to avoid the object or generate an evasive maneuver around an object – adjust its path to safely go around the object (e.g., claims 10 and 21 limitations) – see par. 85, 86, 88, abstract, 74, Figures 10 and 12.
Given the teaching of Lee et al., it would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the inter-vehicle communication system for securing a smooth traveling of vehicles, a mechanism / process for providing path planning and generation for lane centering and /or lane changing in a driven vehicle, adjusting the reference path / slowing down of the vehicle when static / moving object(s) is detected, and adjust the vehicle speed according to the speed limit of a road. 
The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle(s) on a traveling area / region based on stored traffic rules and providing vehicle path planning and generation for lane centering and /or lane changing in a driven vehicle that used roadway points from a map database to determine a reference vehicle path and then inputs from various vehicle sensors to alter the reference path based on road curvature  and detected obstacle. 

Regarding claim 25, Takii et al.’s invention, as modified by Fujita et al., failed to specifically discloses the claim limitation(s).
However, Lee et al.  teach a system and method for a vehicle configured to provide autonomous parking where the vehicle automatically provide a steering control for parking a vehicle – see par. 4.
Given the teaching of Lee et al., it would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the inter-vehicle communication system for securing a smooth traveling of vehicles, a mechanism / process for provide autonomous parking where the vehicle automatically provide a steering control for parking a vehicle. 
The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle(s) on a traveling area / region based on stored traffic rules and providing vehicle path planning and provide autonomous parking by controlling the steering system of the vehicle.  
 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) as applied to claims above and further in view of Huennekens et al. (Pub. No. US 20170080900 A1).

Regarding claims 7-8, Takii et al.’s invention, as modified by Fujita et al., failed to specifically discloses the claim(s) limitations.
However, Huennekens et al. teach an autonomous vehicle comprising an autonomous mode controller 125 configured to receive instructions from a remote server (limitation: infrastructure device) such as pickup location, pick up time, destination location, and other data (e.g., navigation and / or reroute data) and identify a passenger and pick up and drop off the passenger (e.g., limitation: payloads) at a particular location - see par. 1, 9, 17, 20, 25, and 26-27.
Given the teaching of Huennekens et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, with the inter-vehicle communication system for securing smooth traveling of vehicles, a mechanism / process for an autonomous vehicle to receive instructions from a remote server and identify a passenger and pick up / drop off the passenger at a particular location.
 The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules, receiving instruction from a remote server, identifying a passenger and picking up and dropping off the passenger at a particular location. 

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) as applied to claims above and further in view of Hazelton et al. (Pub. No.: 2016/0231746 A1).
Regarding claim 18, Takii et al.’s invention, as modified by Fujita et al., failed to specifically disclose wherein the controller is operative to use the communication interface to control or sequence intersection lights or directional light functions to improve traffic flow or avoid collisions. 
However, Hazelton et al. teach a traffic signaling device (roadside infrastructure) for controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle(s) for avoiding collision – see par. 7, 42, 189, 190, 210, 230, 259, 271, and 287; Figures 1A-1B.
  Given the teaching of Huennekens et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, with the inter-vehicle communication system / infrastructure equipment, a traffic signaling device configured to control traffic light at an intersection and transmit information regarding the state of each element of the infrastructure to vehicle(s) for avoiding collision. 
The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicle on a traveling area / region based on stored traffic rules, controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to vehicle(s) for avoiding collision.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Fujita et al. (Pub. No.: US 2018/0208199 A1) as applied to claims above and further in view of Hee et al. ( KR 20160105255 – Machine Translation).
Regarding claims 26-27, Takii et al.’s invention, as modified by Fujita et al., failed to specifically discloses the claim(s) limitations.
However, Hee et al. disclose a smart traffic control apparatus for preventing vehicle collision within an intersection comprising the traffic light control device 20 configured to process image from the m-cameras to recognize vehicle(s) entering and leaving an intersection (see par. 23, 25, 27-28 and Figures 1 and 2) and transmit control signal to traffic light via a wireless communication (e.g., claim 27 limitation: control intersection light sequencing or directional light functions) – see abstract, par. 13, 21, 23-24, 27-28 and 88 and Figures 1 and 2). 
As Takii et al. disclose an inter-vehicle communication system for acquiring a vehicle current position via GPS, detecting surrounding environment of the vehicle via Radar / Lidar and camera and transmitting / receiving traveling information between vehicles and infrastructure equipment (e.g., traffic light, mark lamp and the like) to secure a smooth traveling of vehicle in a route / region and given the teaching of Hee et al., it would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the inter-vehicle communication system for securing a smooth traveling of vehicles, a mechanism / process for recognize vehicle(s) entering and leaving an intersection, transfer this information to other vehicles within the region and transmit control signal to traffic light via a wireless communication to prevent vehicle collision by adjusting switching time according to the state of a vehicle at the intersection.   
 The modification would enhance an inter-vehicle communication system for securing a smooth traveling of vehicles on a traveling area / region based on stored traffic rules, recognize vehicle(s) entering and leaving an intersection, transfer this information to other vehicles within the region and transmit control signal to traffic light via a wireless communication to prevent vehicle collision with other vehicles, pedestrian and / or object by adjusting switching time according to the state of a vehicle at the intersection.   

 Conclusion

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”) which is a provisional of 62/701,152 filed on 07/20/2018. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664